Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 10/31/2022 with a priority date of 4/15/2020.
The Non-Final Office Action dated 7/29/2022 incorrectly cited the “2015/0193813” for Pecjak. The correct number is US 8874652. Applicant did not substantially narrow the claims and this action is a second Non-Final because of the mistake. 
Amendments to claims 1-17 and 20-23 have been entered, and claims 18 and 19 are cancelled.
Claims 1-17 and 20-23 are rejected under 35 USC 101.
Claims 1-17 and 20-23 are rejected under 35 USC 103 in view of a new combination of references.
The primary reference Shepard et al. (U.S. 2018/0249211) was published on 8/30/2018, which means it qualifies as prior art under 35 USC 102(a)(1) as of 8/30/2019 because the exceptions do not apply even though it is the same Assignee and shares common inventors as this application because the applicant filing date is 4/15/2020. Shepard also went abandoned on 3/02/2020, which is also before the applicant’s filing date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims 1-12 and 21-23 are an apparatus, claims 13-17 are a CRM and claim 20 is a method. Thus, each independent claim, on its face, is direct to one of the statutory categories of 35 U.S.C. §101. However, claims 1-17 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
Step 2A:
Prong 1: The claims include the abstract idea of iteratively converging an output estimate of a pseudo universe estimate of a recorded audience of a first media based on a recorded reach and first marginal rating then determining a panel representation value for the first media. Then iteratively converging an estimate of final reach of a second media different than the first media by using the panel representation value and second marginal ratings of the second media the select and present a third media content based on the reach. Dependent claims offer outputting the values, evaluating error over iterations to determine with the next iteration is needed, initializing estimates, time intervals, de-duplicated number of persons exposed and details about the source of the second media.
Examiner has used the applicant claim language to describe the concept, but these are the applicant’s terms for the following concepts. A pseudo universe estimate is an estimate of the recorded audience and the population audience that links the dependency of the population audience ratings to the dependencies exhibited by recorded audience ratings. A recorded audience refers to monitored panelists exposed to media. Reach is a cumulative percentage or total of a population that has been counted as a viewer of the media at least once during a given time interval (e.g., hourly, daily,weekly, monthly, etc.). As opposed a rating, which is an average percentage of a population exposed to media across a given time interval. Duplicate exposure causes reach to be less than the rating.
The invention iteratively converges an estimate for number of exposed users based on known data about a reach and ratings of a first media, as well as dependencies between marginals, such as quarter hours, half hours, hours, days, different websites, different webpages, different store visits, different programs, different stations, different media exposures, etc. This estimate could be used to estimate the reach for the first media, but the applicant is reusing part of the calculation for a second media. The applicant labels this part of the equation as panel representation value for the first media, which is a constant that replaces a subset of variables in the reach calculation for a second media, instead of determining second estimate for number of exposed users based on panelist reach data, panelist ratings data and dependency between marginals for the second media. At the most basic level the applicant is assuming that the first panel representation value will produces accurate results so the second equation is simplified by replacing part of an equation with a constant value. The result is an estimate of the second media’s reach where the second media is a different episodes of the same show, episodes of different shows, and/or the same episode of the same show for a different audience from the same or different media providers
The claims perform calculation based on panelist data to determine number of unique users that view media. This concept falls under Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations). Simply put, reach (unique or unduplicated audience or viewership) is a fundamental advertising metric.
Equations are not explicitly claimed, but iteratively converging and comparing error between iterations are a mathematical calculations and relationships. Further, the only way to understand the claims is in view of Equations 1 – 13 in the applicant’s specification. Thus, the claims fall under Mathematical Concepts mathematical, such relationships and mathematical calculations.
Further, the concept of iterative convergence (i.e. iterative method) is not a technique that requires computers because first iterative method for solving a linear system appeared over a hundred year ago. Examiner concedes that a large number of quarter hours would have dependency that cannot be reasonably determined with pencil and paper, but an iterative method on the example data in Table 1 at [0075] and Table 2 at [0078] could be performed without a computer. 
Prong 2: This judicial exception is not integrated into a practical application because the claimed memory, processor and CRM are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). 
The ordered combination describes a generic computer performing iterative convergence on data and making a determination, which at best could include an environment where the reach is determined for media displayed on an electronic devices and data gathered via electronic devices. The ordered combination amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
In numerous paragraphs of the applicant’s specification, the applicant incorrectly asserts the claims offer improvements to the functioning of a computer. The alleged improvements that the processing and memory resources are less for the applicant’s iterative convergence, as compared to other techniques to determine reach on the same data, are the result of the equations and the assumption that the panel representation value can be used to replace a portion of one the equations, thus simplifying the equations which requires less processing. There is simply no indication that the computer operates in any way other than how it was designed to operate. 
Step 2B: 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computerized devices amounts to no more than mere instructions to apply the exception using a generic computer component. 
Further, the ordered combination offers nothing more than generally linking. Examiner identifies the claimed concepts set forth in Prong 1, and concludes that the additional elements set forth above in Prong 2 fail to provide meaningful limitation because the additional elements merely limit the concept to computerized devices for receiving and sending data over a network. 
In OIP Technologies, Inc. v. Amazon.com, Inc., the court determined that presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers and determining an estimated outcome and setting a price, did not meaningfully limit the abstract idea of offer-based price optimization. The claims at issue in this application have data about users that is used to arrive at a final reach using iterative convergence. See also, Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non obviousness.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shepard et al. (U.S. 2018/0249211; Hereafter: Shepard) in view of Pecjak et al. (U.S. 8,874,652; Hereafter: Pecjak) in view of Doe et al. (U.S. 2008/0228543).
As per Claim 1:  Shepard in view of Pecjak and Doe discloses the following limitations; 
1.    An apparatus to determine reach of media from marginal ratings, the apparatus comprising: at least one computer readable memory; instructions in the apparatus; and at least one processor to execute the instructions to:
Shepard discloses access (a) a recorded reach for a recorded audience of the first media from the at least one computer readable memory and (b) first marginal rating for the recorded audience of the first media from the at least one computer readable memory; See, “FIG. 1 is a block diagram of an environment in which example return path data 100 and example meter data 102 are collected to determine reach based on a marginal ratings data. FIG. 1 includes the example return path data 100, the example meter data 102, an example media provider 104, an example media presentation device 106, example media output devices 108, 110, an example local people meter (LPM) 112, and an example audience measurement entity (AME) 114. The example audience measurement entity 114 includes an example modeler 116, an example return path data (RPD) audience storage 118, an example panelist data storage 120, an example seed panel generator 122, an example station data storage 124, an example seed panel storage 126, an example seed panel optimizer 128, and an example population reach determiner 130.” [0023].
Shepard discloses iteratively converge on an output estimate of a pseudo universe estimate of the recorded audience of first media based on (A) the recorded reach for the recorded audience of the first media and (B) the first marginal ratings for the recorded audience of the first media; Examiner’s note: Applicant’s specification at [0020-0032] discloses the equations. Sheppard at [0018-0022] discloses identical equations and iteratively converging on an output estimate of a pseudo universe estimate of a recorded audience of first media. Specifically, Equation 4, Equation 5 and Equation 8. 
Shepard discloses determine a panel representation value for the first media based on the pseudo universe estimate of the recorded audience of the first media; Examiner’s note: The specification at [0033] shows the equation for the panel representation value (r), and at [0039] the applicant explains (r) replaces the pseudo universe estimate of a recorded audience (QR) in Equation 6 at [0029] for a second media because (QR) was already determined, which results in Equation 12 at [0040]. Sheppard at [0021] discloses exactly the same Equation 6 with (QR-AD)/(1-AD), which is the value that (r) is replacing in the applicant’s specification. Examiner respectfully asserts that determining (QR-AD)/(1-AD) is the same as determining a panel representation value (r), with only difference being that Sheppard does not assign a label to (QR-AD)/(1-AD).
Shepard discloses iteratively converge on an output estimate of a final reach Examiner’s note: Sheppard is relied upon to disclose (r) and the iteratively converging on an output estimate of a final reach for a population audience based on the panel representation value and a marginal ratings for the population audience of media. See, Sheppard at [0021] discloses Equation 6 with (QR-AD)/(1-AD), which is the value (r). Sheppard also discloses at [0026] examples of different media providers and different media types, such as channels, stations, websites.
Shepard does not disclose of second media for a population audience using the panel representation value for the first media and second marginal ratings for the population audience of the second media, the second media different than the first media. Examiner’s note: The applicant specification at [0023] offers that different media includes different episodes of the same show, episodes of different shows, and/or the same episode of the same show for a different audience (e.g., live vs. streaming)) from the same or different media providers, which means different media is not limited to specific type of difference, such as a different show. This limitation in view of the applicant’s specification at [0036] requires that same panel representation value be used for media having almost any difference, and the limitation is met as long as an adjustment factor for a first media is used for a second media, such as QR is not calculated for the second media so (r) replaces (QR). Sheppard does not discloses a second media along with using (r) or an adjustment factor used for both a first media to a second media.  
However, Pecjak discloses determining the total unique visitors for census data that represents the total universe of users based panel data that is a sample of the larger universe. In Pecjak, there are multiple platforms where each include different but related or similar media content [0178] Column 28, Line 26-35 and that panel data is used to estimate the overlap in census data. [0183] Column 20, Line 35-56. A first overlap model is used to generate an estimate for media that is included in the panel data, but similar or related media that is not in panel data applies a second model (i.e. overlap function) to the output of the first model. [0184-0187]. Column 29, Line 57- Column 30, Line 55. See, “As described above, in some implementations, for each media entity and/or group of media entities included in the training data 1424, the training data 1424 may include the estimates of `X` determined by the first statistical model 1420 and a set of features that describe characteristics about the panel data for the entity or group. In these implementations, the collection server 1404 is configured to fit the training data 1424 to a second statistical model 1426 to develop an overlap function 1426 that uses the features of any given media entity and/or group of related media entities, regardless of the quality of the features, as inputs to produce an estimate of `X` for the census data related to the entity or group. In other words, the developed overlap function 1426 will be able to estimate `X` for the census data related to any media entity and/or group of media entities included in the census data.” [0189, 0209]. Column 31, Line 1-19, Column 34, Line 1-12. To be clear, the first media is media content that is in the census data and panelist data, whereas the second media that is a different media content that is only in the census data, such as the webpage not included in the panel data in [0184] Column 29, Line 57-67. Pecjak discloses using estimates and features of the overlap for first media to estimate the overlap for a second media to report the unique audience for the second media based on fitting a model using `a`, `b` and `x` of the panel data, `A`, `B` and `X` determined by the first statistical model of the first media along with features of the second media to derive overlap variable ‘X’ to determine unique visitors [0183] Column 29, Line 35-57. See also, [0155, 0173, 0178, 0191, 0206] Column 25, Line 65-67,  Column 27, Line 20-33,  Column 28, Line 16-36,  Column 31, Line 27-46, Column 33, Line 27-38 for shared device and televisions. 
Shepard in view of Pecjak does not disclose select a third media based on output estimate of the final reach; and provide, via a network communication, the third media to a media presentation device for presentation.
However Doe disclose generating media campaigns that present aa third media based on output estimate of reach. See, “Methods and apparatus to compute reach and frequency values for flighted schedules are disclosed. An example method includes selecting two media components from a plurality of media components, and calculating a first flighted schedule campaign reach based on the two media components. The example method also includes repeating the selecting and calculating using the first flighted schedule campaign reach and a third media component from the plurality of media components to calculate a second flighted schedule campaign reach associated with the first, second, and third media components.” Abstract. See, “Example media components include any number and/or types of indoor and/or outdoor advertising sites (e.g., billboards, sides of buildings, walls of bus stops, walls of subway stations, walls of train stations, etc), commercial sites (e.g., shopping centers, shopping malls, sports arenas, etc.), television shows, commercials, print advertisements, etc. Any combination, number and/or type(s) of media components having any associated time periods may be combined to form a flighted schedule campaign. An example flighted schedule campaign includes a billboard displayed for four weeks and a bus-shelter displayed for two weeks, another example flighted schedule campaign includes a print advertisement running for one week and a television commercial broadcast for three weeks.” [0012].See, “To facilitate flighted schedule campaigns having three or more media components for two or more time periods, the example combiner 140 of FIG. 1 first selects the two media components associated with the shortest time periods. As used herein, the "shortness" of a media component refers to the length (e.g., in units days or weeks) of its time period (e.g., displayed for two weeks) relative to other media components of a flighted schedule campaign, and does not refer to any physical dimension associated with the media component. For example, the term "shortest component" refers to the media component of a flighted schedule campaign having the shortest time period over which it may be viewed by and/or exposed to any respondent, person and/or household. The example combiner 140 then combines the two shortest components, and then computes one or more model parameters 130 that represent their combination. That is, the two shortest components are reduced to and subsequently considered as a new single component. The model can subsequently be used to estimate reach and/or GRP values over different time periods for the combination. The combined component is then combined with the component associated with the next shortest time period, as described herein, to produce yet another combined component. Overlap between two time periods and/or between the modeled combination and the component associated with the next shortest time period can be estimated using factoring. The process of computing model parameters 130 for a combination of components, and then combining it together with the component associated with the next shortest time period may be repeated until all components have been combined.” [0023].
Therefore, from the teaching of Pecjak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for converging interactive estimates for a first media, as disclosed by Shepard, to use a value from the first media to determine an estimate of unique users for a second media different than the first, as taught by Pecjak, for the purpose of estimating the overlap in the census data for accesses to media entities across multiple platforms where the second set of resources includes resources that are also included in the panel data. 
Therefore, from the teaching of Doe, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for converging interactive estimates for a first media, as disclosed by Shepard in view of Pecjak, to use the reach to select and provide a third media, as taught by Doe, for the purpose of providing an effective advertising campaign for a product or service using multiple media vehicles delivered using the same or different schedules.
 
As per Claim 2:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Shepard discloses 2.    The apparatus of claim 1, wherein the processor is to output the estimate of the final reach of the second media for the population audience and the panel representation value to an application that is to perform an operation based on at least one of the estimate of the final reach of the second media for the population audience or the panel representation value. Examiner’s note: As set forth above, the concepts in this limitation that are being repeated from the independent claims are disclosed above by Shepard in view of Pecjak. Shepard is additional cited. See, “The example population reach determiner 130 outputs the reach output to another device and/or user. The example population reach determiner 130 is further described in conjunction with FIG. 2.” See, “Additionally, the example interface(s) 200 may output an estimated population reach (e.g., reach output) to another device/system and/or as a report to a user.” [0035].

As per Claim 3:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Shepard discloses 3.    The apparatus of claim 1, wherein the processor is to converge on the output estimate of the reach of the second media for the population audience by: determining a subsequent population audience reach estimate from a subsequent iteration, the subsequent population audience reach estimate based on the second marginal ratings for the population audience and the pseudo universe estimate of the population audience of the second media; and evaluating an error between the subsequent population audience reach estimate determined from the subsequent iteration and an initial population audience reach estimate determined from an initial iteration prior the subsequent iteration. See, “At block 418, the example iteration comparer 208 determines if an error corresponding to a comparison of the subsequent population audience reach and the current population audience reach satisfies a first error threshold. For example, the iteration comparer 208 may calculate an error by computing the absolute value of the mathematical difference between the subsequent population audience reach and the current population audience. Using the example of Table 1, the iteration comparer 208 calculates the error to be 0 (e.g., |231.797-231.797|). The first threshold error corresponds to the granularity of the population audience reach and may be set or adjusted based on user and/or manufacture preferences.” [0056]. See also [0057-0060].

As per Claim 4:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Shepard discloses 4.    The apparatus of claim 3, wherein the processor is to: determine, during the subsequent iteration, a first pseudo universe estimate of the population audience of the second media corresponding to the subsequent iteration based on the panel representation value; and execute a second subsequent iteration when the error between the subsequent population audience reach estimate and the initial population audience reach estimate does not satisfy an error threshold. See, “At block 418, the example iteration comparer 208 determines if an error corresponding to a comparison of the subsequent population audience reach and the current population audience reach satisfies a first error threshold. For example, the iteration comparer 208 may calculate an error by computing the absolute value of the mathematical difference between the subsequent population audience reach and the current population audience. Using the example of Table 1, the iteration comparer 208 calculates the error to be 0 (e.g., |231.797-231.797|). The first threshold error corresponds to the granularity of the population audience reach and may be set or adjusted based on user and/or manufacture preferences.” [0056]. See also [0057-0060]. See also Figure 4 for repeating iterations until an error threshold is met.

As per Claim 5:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Shepard discloses 5.    The apparatus of claim 4, wherein the processor is to initialize (a) the estimate of the reach for the population audience prior to the initial iteration and See, [0049-0050] and Figure 4. Specifically block 402 and 406.
Shepard discloses (b) the first pseudo universe estimate of the recorded audience prior to the initial iteration. See, [0049-0050] and Figure 4. Specifically block 408.

As per Claim 6:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Shepard discloses 6.    The apparatus of claim 5, wherein the processor is to determine the estimate for the reach for the population audience to be at least one of the subsequent population audience reach estimate or the initial population audience reach estimate when the error threshold is satisfied. See, [0056-0060].

As per Claim 7:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Shepard discloses 7.    The apparatus of claim 4, wherein the reach for the population audience is a reach across two or more time intervals corresponding to the second marginal ratings for the population audience. See, [0043-0047].

As per Claim 8:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Shepard discloses 8.    The apparatus of claim 7, wherein the processor is to execute the subsequent iteration and the second subsequent iteration to converge the estimate of the reach for the population audience to a reach number corresponding to a deduplicated number of persons exposed to the second media across the time intervals. See, [0013, 0038, 0045].

As per Claim 9:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Shepard discloses 9.    The apparatus of claim 8, wherein the time intervals are quarter hours. See, [0043].

As per Claim 10:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Shepard discloses 10.    The apparatus of claim 4, wherein the processor is to execute a third subsequent iteration when a second error determined during the second subsequent iteration does not satisfy the error threshold. See, “At block 418, the example iteration comparer 208 determines if an error corresponding to a comparison of the subsequent population audience reach and the current population audience reach satisfies a first error threshold. For example, the iteration comparer 208 may calculate an error by computing the absolute value of the mathematical difference between the subsequent population audience reach and the current population audience. Using the example of Table 1, the iteration comparer 208 calculates the error to be 0 (e.g., |231.797-231.797|). The first threshold error corresponds to the granularity of the population audience reach and may be set or adjusted based on user and/or manufacture preferences.” [0056]. See also [0057-0060]. See also Figure 4 for repeating iterations until an error threshold is met, which would in include any number of iterations.

As per Claim 11:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Pecjak discloses 11.    The apparatus of claim 1, wherein the recorded reach for the recorded audience and the first marginal ratings for the recorded audience is provided by a first media provider and the second marginal ratings for the population audience of the second media are provided by a second media provider. See, [0178]. Column 28, Line 16-36, Column 31, Line 28-46.

As per Claim 12:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Pecjak discloses 12.    The apparatus of claim 11, wherein at least one of (a) the second marginal ratings are different than the first marginal ratings, (b) the second media provider is different from the first media provider, or (c) for a second population audience is different from the population audience. See, [0178]. Column 28, Line 16-36.

As per Claim 13:  Shepard in view of Pecjak and Doe discloses the following limitations; 
13.    A non-transitory computer readable storage medium comprising instructions which, when executed cause one or more processors to at least:
Shepard discloses access a recorded reach for a recorded audience of the first media from first storage and first marginal rating for the recorded audience of the first media from second storage; See, “FIG. 1 is a block diagram of an environment in which example return path data 100 and example meter data 102 are collected to determine reach based on a marginal ratings data. FIG. 1 includes the example return path data 100, the example meter data 102, an example media provider 104, an example media presentation device 106, example media output devices 108, 110, an example local people meter (LPM) 112, and an example audience measurement entity (AME) 114. The example audience measurement entity 114 includes an example modeler 116, an example return path data (RPD) audience storage 118, an example panelist data storage 120, an example seed panel generator 122, an example station data storage 124, an example seed panel storage 126, an example seed panel optimizer 128, and an example population reach determiner 130.” [0023].
Shepard discloses iteratively converge on an output estimate of a pseudo universe estimate of the recorded audience of first media based on (A) the recorded reach for the recorded audience of the first media and (B) the first marginal ratings for the recorded audience of the first media; Examiner’s note: Applicant’s specification at [0020-0032] discloses the equations. Sheppard at [0018-0022] discloses identical equations and iteratively converging on an output estimate of a pseudo universe estimate of a recorded audience of first media. Specifically, Equation 4, Equation 5 and Equation 8.
Shepard discloses determine a panel representation value for the first media based on the pseudo universe estimate of the recorded audience of the first media; Examiner’s note: The specification at [0033] shows the equation for the panel representation value (r), and at [0039] the applicant explains (r) replaces the pseudo universe estimate of a recorded audience (QR) in Equation 6 at [0029] for a second media because (QR) was already determined, which results in Equation 12 at [0040]. Sheppard at [0021] discloses exactly the same Equation 6 with (QR-AD)/(1-AD), which is the value that (r) is replacing in the applicant’s specification. Examiner respectfully asserts that determining (QR-AD)/(1-AD) is the same as determining a panel representation value (r), with only difference being that Sheppard does not label assign a label to (QR-AD)/(1-AD).
Shepard does not disclose use the panel representation value for the first media and the second marginal ratings for a population audience of the second media to… of the second media for the population audience, the second media different than the first media;
However, Pecjak discloses determining the total unique visitors for census data that represents the total universe of users based panel data that is a sample of the larger universe. In Pecjak, there are multiple platforms where each include different but related or similar media content [0178] Column 28, Line 26-35 and that panel data is used to estimate the overlap in census data. [0183] Column 20, Line 35-56. A first overlap model is used to generate an estimate for media that is included in the panel data, but similar or related media that is not in panel data applies a second model (i.e. overlap function) to the output of the first model. [0184-0187]. Column 29, Line 57- Column 30, Line 55. See, “As described above, in some implementations, for each media entity and/or group of media entities included in the training data 1424, the training data 1424 may include the estimates of `X` determined by the first statistical model 1420 and a set of features that describe characteristics about the panel data for the entity or group. In these implementations, the collection server 1404 is configured to fit the training data 1424 to a second statistical model 1426 to develop an overlap function 1426 that uses the features of any given media entity and/or group of related media entities, regardless of the quality of the features, as inputs to produce an estimate of `X` for the census data related to the entity or group. In other words, the developed overlap function 1426 will be able to estimate `X` for the census data related to any media entity and/or group of media entities included in the census data.” [0189, 0209]. Column 31, Line 1-19, Column 34, Line 1-12. To be clear, the first media is media content that is in the census data and panelist data, whereas the second media that is a different media content that is only in the census data, such as the webpage not included in the panel data in [0184] Column 29, Line 57-67. Pecjak discloses using estimates and features of the overlap for first media to estimate the overlap for a second media to report the unique audience for the second media based on fitting a model using `a`, `b` and `x` of the panel data, `A`, `B` and `X` determined by the first statistical model of the first media along with features of the second media to derive overlap variable ‘X’ to determine unique visitors [0183] Column 29, Line 35-57. See also, [0155, 0173, 0178, 0191, 0206] Column 25, Line 65-67,  Column 27, Line 20-33,  Column 28, Line 16-36,  Column 31, Line 27-46, Column 33, Line 27-38 for shared device and televisions. 
Shepard discloses …iteratively converge on an output estimate of a final reach… Examiner’s note: The applicant specification at [0023] offers that different media includes different episodes of the same show, episodes of different shows, and/or the same episode of the same show for a different audience (e.g., live vs. streaming)) from the same or different media providers, which means different media is not limited to specific type of difference. This limitation in view of the applicant’s specification at [0036] requires that same panel representation value be used for media having any difference, and the limitation is met as long as an adjustment factor for a first media is used for a second media, such as QR is not calculated for the second media so (r) replaces (QR). Sheppard does not discloses a second media along with using (r) or an adjustment factor used for both a first media to a second media. 
Shepard discloses select third media based on output estimate of the final reach; and cause transmission, via a network communication, of the third media to a media presentation device for presentation;
However Doe disclose generating media campaigns that present aa third media based on output estimate of reach. See, “Methods and apparatus to compute reach and frequency values for flighted schedules are disclosed. An example method includes selecting two media components from a plurality of media components, and calculating a first flighted schedule campaign reach based on the two media components. The example method also includes repeating the selecting and calculating using the first flighted schedule campaign reach and a third media component from the plurality of media components to calculate a second flighted schedule campaign reach associated with the first, second, and third media components.” Abstract. See, “Example media components include any number and/or types of indoor and/or outdoor advertising sites (e.g., billboards, sides of buildings, walls of bus stops, walls of subway stations, walls of train stations, etc), commercial sites (e.g., shopping centers, shopping malls, sports arenas, etc.), television shows, commercials, print advertisements, etc. Any combination, number and/or type(s) of media components having any associated time periods may be combined to form a flighted schedule campaign. An example flighted schedule campaign includes a billboard displayed for four weeks and a bus-shelter displayed for two weeks, another example flighted schedule campaign includes a print advertisement running for one week and a television commercial broadcast for three weeks.” [0012].See, “To facilitate flighted schedule campaigns having three or more media components for two or more time periods, the example combiner 140 of FIG. 1 first selects the two media components associated with the shortest time periods. As used herein, the "shortness" of a media component refers to the length (e.g., in units days or weeks) of its time period (e.g., displayed for two weeks) relative to other media components of a flighted schedule campaign, and does not refer to any physical dimension associated with the media component. For example, the term "shortest component" refers to the media component of a flighted schedule campaign having the shortest time period over which it may be viewed by and/or exposed to any respondent, person and/or household. The example combiner 140 then combines the two shortest components, and then computes one or more model parameters 130 that represent their combination. That is, the two shortest components are reduced to and subsequently considered as a new single component. The model can subsequently be used to estimate reach and/or GRP values over different time periods for the combination. The combined component is then combined with the component associated with the next shortest time period, as described herein, to produce yet another combined component. Overlap between two time periods and/or between the modeled combination and the component associated with the next shortest time period can be estimated using factoring. The process of computing model parameters 130 for a combination of components, and then combining it together with the component associated with the next shortest time period may be repeated until all components have been combined.” [0023].
Therefore, from the teaching of Pecjak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for converging interactive estimates for a first media, as disclosed by Shepard, to use a value from the first media to determine an estimate of unique users for a second media different than the first, as taught by Pecjak, for the purpose of estimating the overlap in the census data for accesses to media entities across multiple platforms where the second set of resources includes resources that are also included in the panel data. 
Therefore, from the teaching of Doe, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for converging interactive estimates for a first media, as disclosed by Shepard in view of Pecjak, to use the reach to select and provide a third media, as taught by Doe, for the purpose of providing an effective advertising campaign for a product or service using multiple media vehicles delivered using the same or different schedules.

As per Claim 14:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Shepard discloses 14.    The computer readable storage medium of claim 13, wherein the instructions cause the one or more processors to output the estimate of the final reach of the second media for the population audience and the panel representation value to an application that is to perform an operation based on at least one of the estimate of the final reach of the second media for the population audience or the panel representation value. Examiner’s note: As set forth above, the concepts in this limitation that are being repeated from the independent claims are disclosed above by Shepard in view of Pecjak. Shepard is additional cited. See, “The example population reach determiner 130 outputs the reach output to another device and/or user. The example population reach determiner 130 is further described in conjunction with FIG. 2.” See, “Additionally, the example interface(s) 200 may output an estimated population reach (e.g., reach output) to another device/system and/or as a report to a user.” [0035].

As per Claim 15:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Shepard discloses 15.    The computer readable storage medium of claim 13, wherein the instructions cause the one or more processors to converge on the output estimate of the final reach of the second media for the population audience by: determining a subsequent population audience reach estimate from a subsequent iteration, the subsequent population audience reach estimate based on the second marginal ratings for the population audience and the pseudo universe estimate of the population audience of the second media; and evaluating an error between the subsequent population audience reach estimate determined from the subsequent iteration and an initial population audience reach estimate determined from an initial iteration prior the subsequent iteration. See, “At block 418, the example iteration comparer 208 determines if an error corresponding to a comparison of the subsequent population audience reach and the current population audience reach satisfies a first error threshold. For example, the iteration comparer 208 may calculate an error by computing the absolute value of the mathematical difference between the subsequent population audience reach and the current population audience. Using the example of Table 1, the iteration comparer 208 calculates the error to be 0 (e.g., |231.797-231.797|). The first threshold error corresponds to the granularity of the population audience reach and may be set or adjusted based on user and/or manufacture preferences.” [0056]. See also [0057-0060].

As per Claim 15:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Shepard discloses 16.    The computer readable storage medium of claim 15, wherein the instructions cause the one or more processors to: determine, during the subsequent iteration, a first pseudo universe estimate of the population audience of the second media corresponding to the subsequent iteration based on the panel representation value; and execute a second subsequent iteration when the error between the subsequent population audience reach estimate and the initial population audience reach estimate does not satisfy an error threshold. See, “At block 418, the example iteration comparer 208 determines if an error corresponding to a comparison of the subsequent population audience reach and the current population audience reach satisfies a first error threshold. For example, the iteration comparer 208 may calculate an error by computing the absolute value of the mathematical difference between the subsequent population audience reach and the current population audience. Using the example of Table 1, the iteration comparer 208 calculates the error to be 0 (e.g., |231.797-231.797|). The first threshold error corresponds to the granularity of the population audience reach and may be set or adjusted based on user and/or manufacture preferences.” [0056]. See also [0057-0060]. See also Figure 4 for repeating iterations until an error threshold is met.

As per Claim 17:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Shepard discloses 17.    The computer readable storage medium of claim 16, wherein the instructions cause the one or more processors to initialize (a) the estimate of the reach for the population audience prior to the initial iteration and See, [0049-0050] and Figure 4. Specifically block 402 and 406. 
Shepard discloses (b) the first pseudo universe estimate of the recorded audience prior to the initial iteration. See, [0049-0050] and Figure 4. Specifically block 408.

As per Claim 20:  Shepard in view of Pecjak and Doe discloses the following limitations; 
20.    A method to determine reach of media from marginal ratings, the method comprising:
Shepard discloses accessing a recorded reach for a recorded audience of first media from first storage and first marginal ratings for the recorded audience of the first media from second storage; See, “FIG. 1 is a block diagram of an environment in which example return path data 100 and example meter data 102 are collected to determine reach based on a marginal ratings data. FIG. 1 includes the example return path data 100, the example meter data 102, an example media provider 104, an example media presentation device 106, example media output devices 108, 110, an example local people meter (LPM) 112, and an example audience measurement entity (AME) 114. The example audience measurement entity 114 includes an example modeler 116, an example return path data (RPD) audience storage 118, an example panelist data storage 120, an example seed panel generator 122, an example station data storage 124, an example seed panel storage 126, an example seed panel optimizer 128, and an example population reach determiner 130.” [0023].
Shepard discloses iteratively, by executing an instruction with the one or more processors, converging on an output estimate of a pseudo universe estimate of the recorded audience of first media based on (A) the recorded reach for the recorded audience of the first media and (B) the first marginal ratings for the recorded audience of the first media; Examiner’s note: Applicant’s specification at [0020-0032] discloses the equations. Sheppard at [0018-0022] discloses identical equations and iteratively converging on an output estimate of a pseudo universe estimate of a recorded audience of first media. Specifically, Equation 4, Equation 5 and Equation 8.
Shepard discloses determining, by executing an instruction with the one or more processors, a panel representation value for the first media based on the pseudo universe estimate of the recorded audience of the first media; and Examiner’s note: The specification at [0033] shows the equation for the panel representation value (r), and at [0039] the applicant explains (r) replaces the pseudo universe estimate of a recorded audience (QR) in Equation 6 at [0029] for a second media because (QR) was already determined, which results in Equation 12 at [0040]. Sheppard at [0021] discloses exactly the same Equation 6 with (QR-AD)/(1-AD), which is the value that (r) is replacing in the applicant’s specification. Examiner respectfully asserts that determining (QR-AD)/(1-AD) is the same as determining a panel representation value (r), with only difference being that Sheppard does not label assign a label to (QR-AD)/(1-AD).
Shepard discloses iteratively, by executing an instruction with the one or more processors, converging on an output estimate of a final reach for a population audience
Shepard does not disclose for second media using the panel representation value for the first media and second marginal ratings for the population audience of the second media corresponding to a second media campaign and the fist media corresponding to a first media campaign different than the second media campaign; and 
However, Pecjak discloses determining the total unique visitors for census data that represents the total universe of users based panel data that is a sample of the larger universe. In Pecjak, there are multiple platforms where each include different but related or similar media content [0178] Column 28, Line 26-35 and that panel data is used to estimate the overlap in census data. [0183] Column 20, Line 35-56. A first overlap model is used to generate an estimate for media that is included in the panel data, but similar or related media that is not in panel data applies a second model (i.e. overlap function) to the output of the first model. [0184-0187]. Column 29, Line 57- Column 30, Line 55. See, “As described above, in some implementations, for each media entity and/or group of media entities included in the training data 1424, the training data 1424 may include the estimates of `X` determined by the first statistical model 1420 and a set of features that describe characteristics about the panel data for the entity or group. In these implementations, the collection server 1404 is configured to fit the training data 1424 to a second statistical model 1426 to develop an overlap function 1426 that uses the features of any given media entity and/or group of related media entities, regardless of the quality of the features, as inputs to produce an estimate of `X` for the census data related to the entity or group. In other words, the developed overlap function 1426 will be able to estimate `X` for the census data related to any media entity and/or group of media entities included in the census data.” [0189, 0209]. Column 31, Line 1-19, Column 34, Line 1-12. To be clear, the first media is media content that is in the census data and panelist data, whereas the second media that is a different media content that is only in the census data, such as the webpage not included in the panel data in [0184] Column 29, Line 57-67. Pecjak discloses using estimates and features of the overlap for first media to estimate the overlap for a second media to report the unique audience for the second media based on fitting a model using `a`, `b` and `x` of the panel data, `A`, `B` and `X` determined by the first statistical model of the first media along with features of the second media to derive overlap variable ‘X’ to determine unique visitors [0183] Column 29, Line 35-57. See also, [0155, 0173, 0178, 0191, 0206] Column 25, Line 65-67,  Column 27, Line 20-33,  Column 28, Line 16-36,  Column 31, Line 27-46, Column 33, Line 27-38 for shared device and televisions. 
selecting, by executing an instruction with one or more processor,  third media based on output estimate of the final reach; and  providing, via a network communication, the third media to a media presentation device of presentation.
However Doe disclose generating media campaigns that present aa third media based on output estimate of reach. See, “Methods and apparatus to compute reach and frequency values for flighted schedules are disclosed. An example method includes selecting two media components from a plurality of media components, and calculating a first flighted schedule campaign reach based on the two media components. The example method also includes repeating the selecting and calculating using the first flighted schedule campaign reach and a third media component from the plurality of media components to calculate a second flighted schedule campaign reach associated with the first, second, and third media components.” Abstract. See, “Example media components include any number and/or types of indoor and/or outdoor advertising sites (e.g., billboards, sides of buildings, walls of bus stops, walls of subway stations, walls of train stations, etc), commercial sites (e.g., shopping centers, shopping malls, sports arenas, etc.), television shows, commercials, print advertisements, etc. Any combination, number and/or type(s) of media components having any associated time periods may be combined to form a flighted schedule campaign. An example flighted schedule campaign includes a billboard displayed for four weeks and a bus-shelter displayed for two weeks, another example flighted schedule campaign includes a print advertisement running for one week and a television commercial broadcast for three weeks.” [0012].See, “To facilitate flighted schedule campaigns having three or more media components for two or more time periods, the example combiner 140 of FIG. 1 first selects the two media components associated with the shortest time periods. As used herein, the "shortness" of a media component refers to the length (e.g., in units days or weeks) of its time period (e.g., displayed for two weeks) relative to other media components of a flighted schedule campaign, and does not refer to any physical dimension associated with the media component. For example, the term "shortest component" refers to the media component of a flighted schedule campaign having the shortest time period over which it may be viewed by and/or exposed to any respondent, person and/or household. The example combiner 140 then combines the two shortest components, and then computes one or more model parameters 130 that represent their combination. That is, the two shortest components are reduced to and subsequently considered as a new single component. The model can subsequently be used to estimate reach and/or GRP values over different time periods for the combination. The combined component is then combined with the component associated with the next shortest time period, as described herein, to produce yet another combined component. Overlap between two time periods and/or between the modeled combination and the component associated with the next shortest time period can be estimated using factoring. The process of computing model parameters 130 for a combination of components, and then combining it together with the component associated with the next shortest time period may be repeated until all components have been combined.” [0023].
Therefore, from the teaching of Pecjak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for converging interactive estimates for a first media, as disclosed by Shepard, to use a value from the first media to determine an estimate of unique users for a second media different than the first, as taught by Pecjak, for the purpose of estimating the overlap in the census data for accesses to media entities across multiple platforms where the second set of resources includes resources that are also included in the panel data. 
Therefore, from the teaching of Doe, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for converging interactive estimates for a first media, as disclosed by Shepard in view of Pecjak, to use the reach to select and provide a third media, as taught by Doe, for the purpose of providing an effective advertising campaign for a product or service using multiple media vehicles delivered using the same or different schedules.

As per Claim 21:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Shepard discloses 21. (New) The apparatus of claim 1, wherein the at least one processor is to determine a panelist correlation value based on the panel representation value, the panelist correlation value corresponding to a deviation from independence of first data corresponding to the recorded audience and second data corresponding to the population audience. See, “In the preceding equations, Equation 6 defines the pseudo universe estimate of the population and is the link tool linking the independence assumption of Equations 7 and 8 with the actual dependencies exhibited by the marginal ratings, and Equation 8 defines the pseudo universe estimate of the recorded audience. In some examples, Equations 1b-3b may be rephrased resulting in a system of equations similar to Equations 6-8, but that is normalized across the UE. Examples disclosed herein initialize Q.sub.R and X.sub.d with some value, during the first processing iteration, and converge on a solution for X.sub.d through multiple iterations of Equations 6-8. Examples disclosed herein iteratively solve for Q.sub.R and X.sub.d, until Equations 6-8 substantially equal (e.g., within some error threshold) to their respective solution during the preceding iteration. Using examples disclosed herein, population reach from the any number of different margins may be calculated.” [0028].

As per Claim 23:  Shepard in view of Pecjak and Doe discloses the following limitations; 
Shepard discloses 23. (New) The apparatus of claim 1, wherein the first marginal ratings includes at least ten marginal ratings. See, “Examples disclosed herein receive marginal media exposure data for different instances of media exposure (e.g., different episodes of a television series, different quarter hour time slots of a television program, or a radio program, etc.) and estimates a population reach across all of the different instances of media exposure based on the marginal media exposure data. Traditional techniques of determining the total population based on marginal media ratings include numerical calculations that enumerate the marginal rating data for all combinations in which someone can watch a program. The number of probabilities to be solved by such traditional techniques is 2.sup.n number of probabilities, where n is the number of marginal probabilities provided in the marginal ratings data (e.g., the ratings for the different possible instances of media exposure). For example, if reach is to be calculated across 4 quarter hours (e.g., for an hour-long media exposure), which corresponds to four possible marginal ratings, the total number of probabilities to be solved using such a traditional technique is 16 (e.g., 2.sup.4). If the reach is to be calculated across 96 quarter hours (e.g., a day-long media exposure), the total number of probabilities to be solved using such a traditional technique is 8*10.sup.28 (e.g., 2.sup.96) thereby exceeding the memory limit and/or processing power of any existing computer. Examples disclosed herein alleviate such memory/processing resource problems associated with such a traditional technique by calculating the solution using the disclosed analytical process.” [0014].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shepard in view of Pecjak further in view of Papakostas et al. (U.S. 2016/0232538; Hereafter: Papakostas).
As per Claim 22:  Shepard in view of Pecjak and Doe in view of Papakostas discloses the following limitations; 
Shepard in view of Pecjak and Doe does not disclose 22. (New) The apparatus of claim 1, further including at least one of crediting the second media based on the output estimate of the final reach or performing dynamic advertising based on the output estimate of the final reach. Examiner’s note: crediting the second media is simply recognizing the media exposure at a media presentation environment corresponds to the reference media asset. 
However, Papakostas discloses crediting media. See, “The example AME 440 of the illustrated example is a ratings entity (e.g., the Nielsen Company (US), LLC) that monitors media presentations to users, creates impressions from such media monitoring, and credits media presentations. The example AME 440 also determines demographic reach for advertising and media programming based on registered panel members. The example crediting manager 445 is a server hosted by the AME 440 to process the traffic logs of the example proxy server 425 to analyze and credit media sessions. The example crediting manager 445 identifies usage sessions and durations associated with those usage sessions (e.g., how long an application was used, how long a website was viewed, etc.). The example crediting manager 445 identifies a media session (e.g., website, media player, media application, etc.) and associates the media of the identified session with the publisher of the media to properly credit the publisher with a detected media presentation of the media. The example crediting manager 445 stores the identified usage sessions, durations, identity of the publisher of the media, and their associations in one or more databases. The example AME 440 uses the one or more databases to create audience measurements for different media. Audience measurement may include the number of viewers for a particular media, the demographics of said viewers, the percentage that a media was presented, the identity of the presenter of the media, the identity of the publisher of the media, etc. The example AME 440 can create a rating based on this information to categorize and rank different media.” [0233].
Therefore, from the teaching of Papakostas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for converging interactive estimates for a first media, as disclosed by Shepard in view of Pecjak and Doe, to credit a second media and perform dynamic advertising, as taught by Papakostas, for the purpose of providing an effective advertising campaign for a product or service using multiple media vehicles delivered using the same or different schedules.


Response to Arguments
Regarding 35 USC 103: Applicant’s amendments are moot in view of the combination set forth above. Sheppard discloses iteratively converging an output estimate for a first media, which includes determining a panel representation value in the form of an element of an equation. Sheppard would perform the same steps on a second media, which would include determining a second panel representation value. 
Further, the applicant’s published specification at [0023] offers that different media includes different episodes of the same show, episodes of different shows, and/or the same episode of the same show for a different audience (e.g., live vs. streaming)) from the same or different media providers, which means different media is not limited to specific type of difference, such as a different show. This limitation in view of the applicant’s specification at [0036] requires that same panel representation value be used for media having almost any difference, and the limitation is met as long as an adjustment factor for a first media is used for a second media, such as QR is not calculated for the second media so (r) replaces (QR). According to the applicant’s “different media” includes an episode for the same show provided to a different audience from the same provider. Therefore, “different media” includes sending the same content (i.e. episode) to different audience, such as a first audience using mobile device and a second audience view on the content on personal computer or televisions.
Sheppard does not discloses a second media along with using (r) or an adjustment factor used for both a first media to a second media. Thus, Shepard does not disclose entire estimate of final reach so Pecjak is cited to disclose using panelist data from a first media to account for duplication in a second media where Pecjak explains that the different audiences are receiving different media that is similar and/or related.

Regarding 35 USC 101: 
The group of Mathematical Concepts includes mathematical relationships and mathematical calculations. Examiner respectfully asserts that iteratively converging is at the least a mathematical procedure, and although not explicitly claimed the process relies on the equations described in the specification.
The claims describe a process that estimates reach of media were the media is broad enough to include advertising and/or other media where reach is used to quantify the unique audience for advertising, marketing or sales activities or behaviors.
The applicant has not invented accessing data from a computer readable memory. Instead, the claims describe performing operations on the data, which at its simplest level could be performed with pencil and paper, which at the least indicates that computers do not play a significant part in permitting the claimed method to be performed, rather the computers function solely as a mechanism for permitting a solution to be achieved more quickly.
Under Prong 2A Step 2, the analysis evaluates additional elements other than those elements that describe the abstract concepts to which the claims are directed. Examiner respectfully asserts that iteratively converging is an abstract concept, and additional elements are a computer and storage, which amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Preemption is not a stand-alone test and the lack of complete preemption does not transforms the abstract idea in to patents eligible subject matter. Preemption concerns are addressed under the frame work of Step 2A and Step 2B
Under Prong 2 and Step 2B the factors emphasize the importance of technology and technical improvements in the analysis of the claims to determine whether the claims amount to a practical application and/or significantly more. Examiner respectfully asserts that merely performing an algorithm on a computer is providing general links to technical elements and technical environments, which does not weigh in favor of patentability especially when the claims merely offer that these functions are being performed by generic computers. Claims direct to an abstract idea that overcome Step 2B often include specific limitations that offer technical improvements over the prior art, such as locating filters on an ISP server as opposed to placing the filter on client devices. In contrast, the claims in this application estimate reach of media based on a panel representation value were computers are being used as tools to perform iterative convergence. Further, the claimed steps describe an improvement over the prior art of taking a value from a first estimate under the assumption that the value can be re-used to arrive an accurate second estimate, which once again is an abstract concept. 
Further, direct numerical methods attempt to solve problems by a finite sequence of operations resulting in an exact solution. In contrast, iterative convergence is a mathematical procedure that uses an initial value to generate a sequence of improving approximate solutions for a class of problems, in which the n-th approximation is derived from the previous ones. Iterative methods are clearly fundamental abstract concepts that were specifically developed for problems involving many variables and dependencies, such as where there are a large number of marginals with a high number of total probabilities, which makes direct numerical methods prohibitively expensive. Examiner respectfully asserts that solving a large numbers of margins using iterative methods does nothing more than user the abstract concept of iterative convergence for its intended purpose, which does not  improve the functioning of a computer, or to any other technology or technical field. 
As example, employing iterative convergence, even when limiting the use of the idea to determining reach, does not integrate the exception into a practical application or add significantly more, similar to how limiting the computer implemented abstract idea in Flook to petrochemical and oil-refining industries was insufficient. See e.g., Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (limiting use of mathematical formula to use in particular industries did not amount to an inventive concept). The Court have held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible); Flook, 437 U.S. at 589-90, 198 USPQ at 197 (claims that did not "wholly preempt the mathematical formula" held ineligible). This is because such a patent would "in practical effect [] be a patent on the [abstract idea, law of nature or natural phenomenon] itself." Benson, 409 U.S. at 71- 72, 175 USPQ at 676. The concern over preemption was expressed as early as 1852. See Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1852) ("A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.").
Regarding Bascom: The specificity of the technical solution provided by claims similar to those in BASCOM stands in sharp contrast to the absence of any such specific technical solution in the claims at issue in this application. The claims at issue in Bascom included locating filters on an ISP server as opposed to the conventional practice placing the filter on client devices. The claims at issue in this application include accessing data, iteratively converging an out estimate for a first media, determining a panel representation value then iteratively converging an output estimate for a second media using the determined value. The claims do not go beyond performing a related series of abstract steps based on the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson et al. US 8,453,173 discloses panelist data for a second media based on the similarity between a first media and the second media.  Francis et al. US 2017/0034594 discloses determining duplicate views for a first and second media.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688